Citation Nr: 1600359	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO. 12-20 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a skin condition, to include spongiotic dermatitis and sebopsoriasis, to include as due to herbicide exposure.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to September 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2011 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The RO denied service connection for a skin condition, to include as due to herbicide exposure, in August 2011, and denied service connection for erectile dysfunction in June 2012.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2013. A transcript of the hearing is associated with the electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). Concerning the claimed skin disorder, the Veteran has current diagnoses of a skin disability (spongiotic dermatitis and sebopsoriasis), he is presumed to have been exposed to herbicides based on his in-country service in Vietnam, he has indicated that his skin disability has been persistent since service, and there is insufficient medical evidence of record to decide the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the claimed erectile dysfunction, during his May 2013 hearing the Veteran indicated that his erectile dysfunction was caused by his PTSD and the medications prescribed therefore. Thus, in addition to direct service connection, the Veteran has now alleged that his erectile dysfunction was either caused or aggravated by his service-connected PTSD. The Veteran has a current diagnosis of erectile dysfunction, and is service-connected for PTSD. Based on his statements, and because the threshold requirements for secondary service connection are met, the Board finds it must remand the claim so that an opinion concerning direct and secondary service-connection can be obtained. Id.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's skin disability, to include spongiotic dermatitis and sebopsoriasis. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's skin disability, to include spongiotic dermatitis and sebopsoriasis, is related to his active duty service, to include exposure to herbicides?

A detailed rationale for the opinion must be provided. Based on the nature and location of the Veteran's service, herbicide exposure should be presumed. The examiner should also address the Veteran's statements indicating that he had a skin disability while serving in Vietnam, which he is competent to report.

The examiner is reminded that a medical opinion which relies solely upon the lack of listing as a presumptive condition, without consideration of direct service connection, is inadequate. Stefl v. Nicholson, 21 Vet. App. 120 (2007).

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. After undertaking the development listed in directive 1 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's erectile dysfunction. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the erectile dysfunction was caused by the service-connected PTSD, to include medication prescribed therefor?

b) If PTSD or the medication therefor did not cause the erectile dysfunction, is it at least as likely as not (a fifty percent probability or greater) that the erectile dysfunction was aggravated (permanently worsened beyond its natural progression) by PTSD, to include the medication prescribed therefor?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the erectile dysfunction by the PTSD.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's erectile dysfunction is otherwise related to his active duty service?

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




